Reasons for Allowance
	Claims 3, 11 and 14 are cancelled.
	Claims 1-2, 4-10, 12-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

None of the prior art discloses “deploying one or more robots amongst a plurality of plants; acquiring, using one or more vision sensors of one or more of the robots, a superset of high resolution images that depict the plurality of plants; sampling, from the acquired superset of high resolution images using one or more of the processors local to the area, a subset of the acquired superset of high resolution images; processing the subset of high resolution images using a first machine learning model to generate one or more reduced-dimensionality image embeddings; applying, by one or more of the processors local to the area, the one or more reduced-dimensionality image embeddings as input across a second machine learning model, along with local weather data, to generate output indicative of a real time crop yield prediction, without applying data indicative of other acquired images of the superset outside of the subset as input across the second machine learning model; and generating, based on the output using one or more processors local to the area, for presentation at one or more computing devices, the real time crop yield prediction.
Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665